IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                          NOS. WR-83,801-01; WR-83,801-02


               EX PARTE MATTHEW KENNON MERCER, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
               CAUSE NOS. W380-80046-10-HC & W380-80047-10-HC
            IN THE 380TH DISTRICT COURT FROM COLLIN COUNTY


                        Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: March 16, 2016
DO NOT PUBLISH